                                                         IT IS ORDERED

                                                         Date Entered on Docket: May 13, 2021




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO


  In Re:                                                   Case No.: 21-10190-t7

  Eduardo Valentin Chavez, III,                            Chapter: 7

                        Debtor(s).



      DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
       ABANDON PERSONAL PROPERTY KNOWN AS 2017 LEXUS RX350, VIN
                         #2T2BZMCA9HC122590

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Personal Property filed on April 14, 2021, Docket No. 12 (the "Motion") by Toyota

  Motor Credit Corporation, its successors and assigns ("Movant"). The Court, having reviewed

  the record and the Motion, and being otherwise sufficiently informed, FINDS:

           1.     On April 14, 2021, Movant served the Motion and a Notice of the Motion (the

  "Notice") on the case Trustee, Yvette J. Gonzales ("Trustee") and Attorney for Debtor, Sean

                                                  1
  *4752011854135001*
  Case 21-10190-t7 Doc 14 Filed 05/13/21 Entered 05/13/21 14:13:21 Page 1 of 4
Patrick Thomas, by use of the Court's case management and electronic filing system for the

transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on

Eduardo Valentin Chavez, III (“Debtor”) by United States first class mail, in accordance with

Bankruptcy Rules 7004 and 9014.

       2.      The Motion relates to the personal property known as 2017 LEXUS RX350, VIN

#2T2BZMCA9HC122590 (“Vehicle”). The Notice specified an objection deadline of 21 days

from the date of service of the Notice, to which 3 days was added under Bankruptcy Rule

9006(f);

       3.      The Notice was sufficient in form and content;

       4.      The objection deadline expired on May 8, 2021;

       5.      As of May 10, 2021, neither Debtor nor Trustee, nor any other party in interest,

filed an objection to the Motion;

       6.      The Motion is well taken and should be granted as provided herein; and

by submitting this Order to the Court for entry, the undersigned counsel for Movant certifies

under penalty of perjury that, on May 10, 2021, Dyane Martinez, an Assistant of Weinstein &

Riley, P.S. searched the data banks of the Department of Defense Manpower Data Center

("DMDC") and found that DMDC does not possess any information indicating that Eduardo

Valentin Chavez, III is currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

       1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Vehicle, of any lien priority, are hereby are relief from the automatic stay to permit Movant

to exercise its right to take any and all action necessary and appropriate to enforce Movant's




                                                 2
*4752011854135001*
Case 21-10190-t7 Doc 14 Filed 05/13/21 Entered 05/13/21 14:13:21 Page 2 of 4
interest against the Vehicle, including, but not limited to, the right to repossess and liquidate its

Vehicle and applicable State law.

       2.       The Trustee is deemed to have abandoned the Collateral from the estate pursuant

to 11 U.S.C. §554 as of the date of entry of this Order, and the Vehicle therefore no longer is

property of the estate. As a result, Movant need not name Trustee as a defendant in any state

court action it may pursue to repossess and liquidate liens against the Vehicle and need not notify

Trustee of any sale of the Vehicle.

       3.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       4.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.

       5.       Movant is further granted relief from the stay to engage in reaffirmation

discussions or negotiations or other settlement discussions with Debtor and to enter into a loan

reaffirmation with Debtor(s).



                                    XXX END OF ORDER XXX



Submitted by:


/s/ Elizabeth V. Friedenstein
Elizabeth V. Friedenstein
Weinstein & Riley, P.S.
2501 San Pedro Drive NE Bldg A, Suite 102
Albuquerque, NM 87110
Direct: 505-348-3075
Fax: 505-214-5116
Email: ElizabethF@w-legal.com
Attorney for Movant

                                                   3
*4752011854135001*
Case 21-10190-t7 Doc 14 Filed 05/13/21 Entered 05/13/21 14:13:21 Page 3 of 4
Copies to:


Debtor:
Eduardo Valentin Chavez, III
P.O. Box 50884
Albuquerque, NM 87181

Attorney for Debtor:
Sean Patrick Thomas
Sean Patrick Thomas Attorney
5720 Osuna Rd NE
Albuquerque, NM 87109

Trustee
Yvette J. Gonzales
PO Box 1037
Placitas, NM 87043-1037

United States Trustee
PO Box 608
Albuquerque, NM 87103-0608




                                     4
*4752011854135001*
Case 21-10190-t7 Doc 14 Filed 05/13/21 Entered 05/13/21 14:13:21 Page 4 of 4
